Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amended newly amended claims fail to place the application in condition for allowance. Applicant argues Braun fails to teach an elastic front end member. However, given the broadest reasonable interpretation, elasticity has degrees of movement. Further, Braun’s flexible front end portion with flexible sheath [0018] reads on elastic front end member since the elastic front end member is switching between the deformable state and the linear dimensionally stable state [0004]. Therefore, the front end is elastic since it oscillates between two different states similar to a spring. 
Additionally, Applicant’s newly amended claims, “the rigid rear portion and the elastic front end member defining a straight configuration that is insertable into the plastic or rubber tubed to be shaped, and the elastic front end member having a degree of elasticity to deform into a shape of the shaping mold solely by being pressed into the shaping mold and wherein the plastic or rubber tube is shaped as it is advanced along the rigid rear portion and onto the elastic front end member that is deformed the shaping mold in [0035,0038-0041] and figure 4. 
From Braun’s figure 4, one can see the plastic or rubber (37) tubed to be shaped into 36 into the deformable state and the linear dimensionally stable state [0004, 0015].  

    PNG
    media_image1.png
    618
    834
    media_image1.png
    Greyscale

Applicant’s Figure 1

    PNG
    media_image2.png
    208
    786
    media_image2.png
    Greyscale

Braun’s Figure 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743